Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-19, and 21-26 allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Montaque (US 20170358010) discloses a messaging system that allows a user to make selections based on multiple of bids. 
Duan (US 20180290623) discloses a merchant and user chat bot system that allows the user to make preferred selections. 
Hosp (US 20180293558) discloses a plurality of account profiles that permit digital tokens with a plurality of data values to be transacted through a chatbot. 
McDermott, in “Future Trends in Consumer Behavior,” discloses the role that chatbots will play in consumer transactions between the years of 2017 and 2020. 
The above reference, in combination, does not teach the inventions use identifying, with the at least one processor of the transaction processing system, an issuer system of a plurality of issuer systems based on the at least one issuer identifier; in response to receiving the request message, performing, with the at least one processor of the transaction processing system at least one action by communicating with the issuer system, the at least one action comprising: flagging an account for travel, report a stolen payment device, report a lost payment device, transfer funds, link accounts, enable notifications, disable notifications, ATM, or any combination thereof; generating, with the at least one processor of the transaction processing system, a 

U.S.C. 101 Subject Eligibility 

Applicants remarks (8/14/2020) in response to Office Action (6/2/2020) with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive.  The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant’s remarks are hereby incorporated as reasons for overcoming the 35 U.S.C. 101 rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

	/BRANDON M DUCK/               Examiner, Art Unit 3691                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691